DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

The 10/11/2021 amendments to the specification have rendered moot the objections to the specification.
The 10/11/2021 claim amendments have rendered moot the claim objections.
The 10/11/2021 claim amendments have rendered moot the rejections under 35 U.S.C. 101, 112(a) and 112(b), as explained below.

Response to Arguments
Applicant's arguments filed 10/11/2021 regarding the rejections under 35 U.S.C. 101, 112(a) and 112(b) have been fully considered and are moot in view of the withdrawal of these rejections.
Regarding the rejections under 35 U.S.C. 101, as it has been determined by the Examiner that the amended claims are no longer directed to an abstract idea. Specifically, as per the independent claims, the claims are directed to extracting point cloud features from LIDAR data and using a neural network to detect objects using the extracted map features and the point cloud data, where it has been determined by the Examiner that extraction of point cloud features from LIDAR data and providing these 
Regarding the rejections under 35 U.S.C. 112(a), these rejections have been withdrawn in view of the amendments and in view of the arguments. Specifically, in view of the Applicant’s arguments as evidence, the Examiner has determined that the subject matter not disclosed in the present application is directed to subject matter that a person having ordinary skill in the art would recognize as well-known to the extent that it could be determined that the Applicant had possession of an invention that used such subject matter.
The Examiner points to the Applicant’s arguments of
“Information that is well known in the art need not be described in detail in the specification”,
“Thus, the law never requires that each and every feature be described in detail. For example, information that is well known in the art need not be described in detail in the specification”,
“Since it is well known in the art that a trained convolutional neural network (CNN) can be used to identify patterns and extract features from an image, there is no need to provide the information in detail in the specification”,
“In response, Applicant respectfully submits that it is well known in the art that an RGB image can be stored as an m-by-n-by-3 data array that defines red, green, and blue color components for each individual pixel; that the color of each pixel is determined by the combination of the red, green, and blue intensities stored in each color plane at the pixel's location; that an RGB array can be of class double, uint8, or uint16; and that the three color components for each pixel are stored along the third dimension of the data array”, and
“There is no disclosure for how the aggregation process is performed because it is well known in the art that a convolutional neural network can aggregate features”.
The Examiner enters into the record that the above indicated arguments are interpreted as an admission by the Applicant that the subject matter indicated in the rejections under 35 U.S.C. 112(a) regarding the use of neural networks with data regarding extracted map features and point cloud features to perform the claims steps are well-known in the art. The Examiner agrees with these statements by the Applicant regarding what is well-known in the art, as explained in the prior art rejections. Therefore, in view of this admission by the Applicant, the rejections under 35 U.S.C. 112(a) and withdrawn, as the subject matter indicated in the various rejections under 35 U.S.C. 112(a) is well-known in the art. 

Regarding the rejections under 35 U.S.C. 112(b), the rejections of Claims 5 and 13 are rendered moot by the amendments which have deleted subject matter that necessitated these rejections. Regarding the remaining claims, these rejections have been withdrawn for similar reasons as given above with respect to the rejections under 35 U.S.C. 112(a), where the Applicant’s admission of what is well-known in the art has clarified the scope of the claims.

Applicant's arguments filed 10/11/2021 regarding the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.

“Pazhayampallil and Chen, either alone or in combination, fail to teach providing the plurality of extracted map features and the plurality of extracted point cloud features together as input to one or more neural networks, which detect one or more objects in the driving environment based on the input”, and
“However, based on the above description, Pazhayampallil merely describes using a convolution neural network to characterize types of objects and surfaces represented in sensor data, and repopulate a small segment of the global localization map corresponding to this geospatial location with features representing objects and surfaces detected in the sensor data, but does not describe providing the plurality of extracted map features and the plurality of extracted point cloud features together as input to one or more neural networks, which detect one or more objects in the driving environment based on the input; and. 
In Pazhayampallil, the input to the convolutional neural network only sensor data, and does not include features extracted from a map. The sensor data is repopulated to a map segment only after the sensor data is processed by the convolutional neural network. This is in contrast to Applicant's claim 1, where the features from the map and the features from the point cloud are provided as input to the convolutional neural network. 
In Chen, the neural network processing unit use the preprogrammed LiDAR coordinates map to determine image coordinates of traffic related objects to pin point portions of the image(s)/video that may include the one or more traffic related objects as sensed by the vehicle camera system and the vehicle laser projection system. Thus, Chen similarly does not mention providing features extracted from the map and from the point cloud to a convolutional neural network as input. 
The combination of Pazhayampallil and Chen would still lack the above limitation”.
The arguments are not persuasive.
Regarding the amendment that emphasizes that the “plurality of extracted map features” are also provided as an “input” to “one or more neural networks”, the broadest reasonable interpretation of providing an input to a software program such as a neural network encompasses simply any computer process that causes the program or a function of the program to receive, be provided with, or be populated with data, which is clearly necessary for any predetermined computer function to process data that may vary, such as the map and image/video data of Chen et al.
For example, for an existing software program comprising an “if/else” function that includes a variable “x” representing voltage, where it is checked if “x” is equal to 1 volt, a person having ordinary skill in the art would understand that a computer program designed to check voltage in this manner must then receive a specific voltage value as an input for the “x” variable.
In terms of Chen et al., because the neural network of Chen et al. accesses and utilizes a coordinate map to determine one or more sets of image coordinates of one or more traffic related objects that correspond to one or more sets of object coordinates of one or more traffic related objects, it is clear that the coordinate map and sets of image coordinates may then be considered to be “inputs” to some function or functions of the neural network, otherwise, the neural network would not be capable of processing the 
Furthermore, the Examiner notes for the record that there is nothing in the Applicant’s disclosure to contradict or exclude the Examiner’s interpretation of an “input”. The Applicant’s specification merely recites that an input is provided to networks, and provides no specific machine code or computer function that causes an “input” to encompass anything other than the act of providing a computer function with data to process. The Applicant arguing the meaning of the word “input” is arguing what is essentially an abstraction of a computer process, as simply reciting that an input is provided to a neural network is an abstraction or summarization of a machine process of a computer function being provided with data to process and is not a description of the exact steps taken by some specific hardware or software, and neither the claims nor the disclosure provides any structural details or specific hardware and software steps 
Therefore, the arguments are not persuasive, and the prior art of record is maintained in the new grounds of rejection.
All other arguments are moot in view of the new grounds of rejection.

All claims are rejected. See the new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pazhayampallil et al. (2019/0137287) in view of Chen et al. (2019/0346844).

Regarding Claim 1, Pazhayampallil et al. teaches the claimed computer-implemented method of operating an autonomous driving vehicle (ADV), the method comprising:
extracting a plurality of map features from a map associated with a road in which the ADV is driving (“…extract a constellation of features from this optical scan; calculate a geospatial location and attitude (or "pose") of the vehicle that aligns this constellation of features to like immutable surfaces represented in a local copy of the localization map stored on the vehicle…”, see P[0011]);
extracting a plurality of point cloud features from a point cloud of LIDAR data representing a driving environment surrounding the ADV (“Each LIDAR sensor can output one three-dimensional distance map (or depth image)--such as in the form of a 3D point cloud representing distances between the LIDAR sensor and external surface within the field of view of the LIDAR sensor--per rotation of the LIDAR sensor (i.e., once per scan cycle)”, see P[0018]);
providing …the plurality of extracted point cloud features…as input to one or more neural networks, which in the driving environment based on the input (“…a convolution neural network, and/or other methods, techniques, or tools, to: characterize types of objects and surfaces represented in sensor data recorded near a geospatial location of a discrepancy (e.g., within a five-meter radius of a discrepancy); repopulate a small segment of the global localization map corresponding to this geospatial location with features (e.g., points) representing objects and surfaces ; and
generating a trajectory during each driving cycle of the ADV in view of the detected objects to drive the ADV navigate through the detected objects (“The autonomous vehicle can therefore leverage the localization map and sensor data recorded by the autonomous vehicle to derive its geospatial location, to track its progress along a route, and to make navigational adjustments based on upcoming obstacles and features on the road surface even before sensing these obstacles and features. The autonomous vehicle can also process these sensor data to detect, identify, and track mutable (i.e., mobile) objects within the field around the autonomous vehicle and to control brake, accelerator, and steering actuators within the autonomous vehicle to avoid collision with these mutable objects while navigating its assigned route”, see P[0031]).
Pazhayampallil et al. does not expressly recite the bolded portions of the claimed
providing the plurality of extracted map features and the plurality of extracted point cloud features together as input to one or more neural networks, which detect one or more objects in the driving environment based on the input.
However, Chen et al. (2019/0346844) teaches a “neural network processing unit” that may access preprogrammed LiDAR coordinates map stored on a memory that may include one or more sets of image coordinates that correspond to one or more sets of object coordinates, where the “neural network processing unit 124 may utilize the preprogrammed LiDAR coordinates map to determine one or more sets of image coordinates of one or more traffic related objects that correspond to one or more sets of object coordinates of one or more traffic related objects to pin point portions of the image(s)/video that may include the one or more traffic related objects as sensed by the vehicle camera system 110 and the vehicle laser projection system 114. The utilization of the preprogrammed LiDAR coordinates map may ensure that one or more traffic related objects are accounted for that are located within the surrounding environment of the vehicle 102 and that are present within the travel path of the vehicle 102. The neural network processing unit 124 may communicate respective data to the data determinant module 130” (emphasis added) (Chen et al.; see P[0065]).
For the sake of clarity of the record, regarding the amendment that emphasizes that the “plurality of extracted map features” are also provided as an “input” to “one or more neural networks”, the broadest reasonable interpretation of providing an input to a software program such as a neural network encompasses simply any computer process that causes the program or a function of the program to receive, be provided with, or be populated with data, which is clearly necessary for any predetermined computer function to process data that may vary, such as the map and image/video data of Chen et al., where because the neural network of Chen et al. accesses and utilizes a coordinate map to determine one or more sets of image coordinates of one or more traffic related objects that correspond to one or more sets of object coordinates of one or more traffic related objects, it is clear that the coordinate map and sets of image coordinates may then be considered to be “inputs” to some function or functions of the neural network, otherwise, the neural network would not be capable of processing the map and coordinates. Therefore, the claimed “input” is obvious in view of Chen et al., as 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pazhayampallil et al. with the teachings of Chen et al., and to provide the plurality of extracted map features and the plurality of extracted point cloud features together as input to one or more neural networks, which detect one or more objects in the driving environment based on the input, as rendered obvious by Chen et al., in order to “ensure that one or more traffic related objects are accounted for that are located within the surrounding environment of” a vehicle and “that are present within the travel path of the vehicle” (Chen et al.; see P[0065]) and to provide for “controlling the vehicle to be autonomously driven” (Chen et al.; see Abstract) and “to control the vehicle to execute naturalistic driving behavior” (Chen et al.; see P[0004]).

Regarding Claim 2, Pazhayampallil et al. teaches the claimed method of claim 1, wherein the plurality of map features and the plurality of point cloud features are extracted from a perception area of the ADV within a particular angle view at each driving cycle as the ADV is travelling, wherein the view angle corresponds to a heading of the ADV, see FIG. 1, particularly the section showing the detection of the “DISCREPANCY” in the scan as compared to the “LOCALIZATION MAP” shown beneath the image representing the scan, where both the scan and the localization map can be seen to be in the same direction or “view angle” of the vehicle traveling direction  as seen in the arrow associated with the representation of the vehicle in the figure.

Regarding Claim 3, Pazhayampallil et al. does not expressly recite the claimed method of claim 2, wherein the plurality of map features are extracted using a convolution neural network, and include one or more lanes, one or more lane boundaries, one or more traffic signs, and one or more road curbs.
Pazhayampallil et al. does teach the use of a convolution neural network to characterize types of objects and surfaces represented in sensor data (see P[0062]).
Furthermore, Chen et al. (2019/0346844) teaches a neural network that may be configured as a convolutional neural network (CNN) (Chen et al.; see P[0037]), and teaches a neural network processing unit that may classify traffic related objects, and may determine traffic related objects and type/characteristic of a road side object, such as a “traffic light, traffic light status, road sign, type of road sign” (Chen et al.; see P[0071], also P[0069]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pazhayampallil et al. with the teachings of Chen et al., and wherein the plurality of map features are extracted using a convolution neural network, and include one or more lanes, one or more lane boundaries, one or more traffic signs, and one or more road curbs, as rendered obvious by Chen et al., in order to “ensure that one or more traffic related objects are accounted for that are located within the surrounding environment of” a vehicle and “that are present within the travel path of the vehicle” (Chen et al.; see P[0065]) and to provide for “controlling the vehicle to be autonomously driven” (Chen et 

Regarding Claim 9, Pazhayampallil et al. teaches the claimed non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, causing the processor to perform operations of operating an autonomous driving vehicle (ADV), the operations comprising:
extracting a plurality of map features from a map associated with a road in which the ADV is driving (“…extract a constellation of features from this optical scan; calculate a geospatial location and attitude (or "pose") of the vehicle that aligns this constellation of features to like immutable surfaces represented in a local copy of the localization map stored on the vehicle…”, see P[0011]);
extracting a plurality of point cloud features from a point cloud of LIDAR data representing a driving environment surrounding the ADV (“Each LIDAR sensor can output one three-dimensional distance map (or depth image)--such as in the form of a 3D point cloud representing distances between the LIDAR sensor and external surface within the field of view of the LIDAR sensor--per rotation of the LIDAR sensor (i.e., once per scan cycle)”, see P[0018]);
providing …the plurality of extracted point cloud features…as input to one or more neural networks, which in the driving environment based on the input (“…a convolution neural network, and/or other methods, techniques, or tools, to: characterize types of objects and surfaces represented in sensor data recorded near a ; and
generating a trajectory during each driving cycle of the ADV in view of the detected objects to drive the ADV navigate through the detected objects (“The autonomous vehicle can therefore leverage the localization map and sensor data recorded by the autonomous vehicle to derive its geospatial location, to track its progress along a route, and to make navigational adjustments based on upcoming obstacles and features on the road surface even before sensing these obstacles and features. The autonomous vehicle can also process these sensor data to detect, identify, and track mutable (i.e., mobile) objects within the field around the autonomous vehicle and to control brake, accelerator, and steering actuators within the autonomous vehicle to avoid collision with these mutable objects while navigating its assigned route”, see P[0031]).
Pazhayampallil et al. does not expressly recite the bolded portions of the claimed
providing the plurality of extracted map features and the plurality of extracted point cloud features together as input to one or more neural networks, which detect one or more objects in the driving environment based on the input.
However, Chen et al. (2019/0346844) teaches a “neural network processing unit” that may access preprogrammed LiDAR coordinates map stored on a memory that may include one or more sets of image coordinates that correspond to one or more sets one or more traffic related objects that correspond to one or more sets of object coordinates of one or more traffic related objects to pin point portions of the image(s)/video that may include the one or more traffic related objects as sensed by the vehicle camera system 110 and the vehicle laser projection system 114. The utilization of the preprogrammed LiDAR coordinates map may ensure that one or more traffic related objects are accounted for that are located within the surrounding environment of the vehicle 102 and that are present within the travel path of the vehicle 102. The neural network processing unit 124 may communicate respective data to the data determinant module 130” (emphasis added) (Chen et al.; see P[0065]).
For the sake of clarity of the record, regarding the amendment that emphasizes that the “plurality of extracted map features” are also provided as an “input” to “one or more neural networks”, the broadest reasonable interpretation of providing an input to a software program such as a neural network encompasses simply any computer process that causes the program or a function of the program to receive, be provided, or be populated with data. For example, using pseudocode, to provide a software function of “if (x = 1) { y = 2 }” function with an input would be equivalent so simply providing a data value for the variable “x”. In terms of Chen et al., because the neural network of Chen et al. accesses and utilizes a coordinate map to determine one or more sets of image coordinates of one or more traffic related objects that correspond to one or more sets of object coordinates of one or more traffic related objects, it is clear that the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pazhayampallil et al. with the teachings of Chen et al., and to providing the plurality of extracted map features and the plurality of extracted point cloud features together as input to one or more neural networks, which detect one or more objects in the driving environment based on the input, as rendered obvious by Chen et al., in order to “ensure that one or more traffic related objects are accounted for that are located within the surrounding environment of” a vehicle and “that are present within the travel path of the vehicle” (Chen et al.; see P[0065]) and to provide for “controlling the vehicle to be autonomously driven” (Chen et al.; see Abstract) and “to control the vehicle to execute naturalistic driving behavior” (Chen et al.; see P[0004]).

Regarding Claim 10, Pazhayampallil et al. teaches the claimed machine-readable medium of claim 9, wherein the plurality of map features and the plurality of point cloud features are extracted from a perception area of the ADV within a particular angle view at each driving cycle as the ADV is travelling, wherein the view angle corresponds to a heading of the ADV, see FIG. 1, particularly the section showing the detection of the “DISCREPANCY” in the scan as view angle” of the vehicle traveling direction  as seen in the arrow associated with the representation of the vehicle in the figure.

Regarding Claim 11, Pazhayampallil et al. does not expressly recite the claimed machine-readable medium of claim 10, wherein the plurality of map features are extracted using a convolution neural network, and include one or more lanes, one or more lane boundaries, one or more traffic signs, and one or more road curbs.
Pazhayampallil et al. does teach the use of a convolution neural network to characterize types of objects and surfaces represented in sensor data (see P[0062]).
Furthermore, Chen et al. (2019/0346844) teaches a neural network that may be configured as a convolutional neural network (CNN) (Chen et al.; see P[0037]), and teaches a neural network processing unit that may classify traffic related objects, and may determine traffic related objects and type/characteristic of a road side object, such as a “traffic light, traffic light status, road sign, type of road sign” (Chen et al.; see P[0071], also P[0069]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pazhayampallil et al. with the teachings of Chen et al., and wherein the plurality of map features are extracted using a convolution neural network, and include one or more lanes, one or more lane boundaries, one or more traffic signs, and one or more road curbs, as rendered obvious by Chen et al., in order to “ensure that one or more traffic 

Regarding Claim 17, Pazhayampallil et al. teaches the claimed data processing system, comprising:
a processor (see P[0081]); and
a memory coupled to the processor to store instructions, which when executed by a processor (see P[0081]), causing the processor to perform operations of operating an autonomous driving vehicle (ADV), the operations comprising:
extracting a plurality of map features from a map associated with a road in which the ADV is driving (“…extract a constellation of features from this optical scan; calculate a geospatial location and attitude (or "pose") of the vehicle that aligns this constellation of features to like immutable surfaces represented in a local copy of the localization map stored on the vehicle…”, see P[0011]),
extracting a plurality of point cloud features from a point cloud of LIDAR data representing a driving environment surrounding the ADV (“Each LIDAR sensor can output one three-dimensional distance map (or depth image)--such as in the form of a 3D point cloud representing distances between the LIDAR sensor and external ,
providing …the plurality of extracted point cloud features…as input to one or more neural networks, which in the driving environment based on the input (“…a convolution neural network, and/or other methods, techniques, or tools, to: characterize types of objects and surfaces represented in sensor data recorded near a geospatial location of a discrepancy (e.g., within a five-meter radius of a discrepancy); repopulate a small segment of the global localization map corresponding to this geospatial location with features (e.g., points) representing objects and surfaces detected in these sensor data; and to tag these features with their determined types and individual geospatial locations”, see P[0062]), and
generating a trajectory during each driving cycle of the ADV in view of the detected objects to drive the ADV navigate through the detected objects (“The autonomous vehicle can therefore leverage the localization map and sensor data recorded by the autonomous vehicle to derive its geospatial location, to track its progress along a route, and to make navigational adjustments based on upcoming obstacles and features on the road surface even before sensing these obstacles and features. The autonomous vehicle can also process these sensor data to detect, identify, and track mutable (i.e., mobile) objects within the field around the autonomous vehicle and to control brake, accelerator, and steering actuators within the autonomous vehicle to avoid collision with these mutable objects while navigating its assigned route”, see P[0031]).

providing the plurality of extracted map features and the plurality of extracted point cloud features together as input to one or more neural networks, which detect one or more objects in the driving environment based on the input.
However, Chen et al. (2019/0346844) teaches a “neural network processing unit” that may access preprogrammed LiDAR coordinates map stored on a memory that may include one or more sets of image coordinates that correspond to one or more sets of object coordinates, where the “neural network processing unit 124 may utilize the preprogrammed LiDAR coordinates map to determine one or more sets of image coordinates of one or more traffic related objects that correspond to one or more sets of object coordinates of one or more traffic related objects to pin point portions of the image(s)/video that may include the one or more traffic related objects as sensed by the vehicle camera system 110 and the vehicle laser projection system 114. The utilization of the preprogrammed LiDAR coordinates map may ensure that one or more traffic related objects are accounted for that are located within the surrounding environment of the vehicle 102 and that are present within the travel path of the vehicle 102. The neural network processing unit 124 may communicate respective data to the data determinant module 130” (emphasis added) (Chen et al.; see P[0065]).
For the sake of clarity of the record, regarding the amendment that emphasizes that the “plurality of extracted map features” are also provided as an “input” to “one or more neural networks”, the broadest reasonable interpretation of providing an input to a software program such as a neural network encompasses simply any computer 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pazhayampallil et al. with the teachings of Chen et al., and to provide the plurality of extracted map features and the plurality of extracted point cloud features together as input to one or more neural networks, which detect one or more objects in the driving environment based on the input, as rendered obvious by Chen et al., in order to “ensure that one or more traffic related objects are accounted for that are located within the surrounding environment of” a vehicle and “that are present within the travel path of the vehicle” (Chen et al.; see P[0065]) and to provide for “controlling the vehicle to be autonomously driven” (Chen et al.; see Abstract) and “to control the vehicle to execute naturalistic driving behavior” (Chen et al.; see P[0004]).

Regarding Claim 18, Pazhayampallil et al. teaches the claimed system of claim 17, wherein the plurality of map features and the plurality of point cloud features are extracted from a perception area of the ADV within a particular angle view at each driving cycle as the ADV is travelling, wherein the view angle corresponds to a heading of the ADV, see FIG. 1, particularly the section showing the detection of the “DISCREPANCY” in the scan as compared to the “LOCALIZATION MAP” shown beneath the image representing the scan, where both the scan and the localization map can be seen to be in the same direction or “view angle” of the vehicle traveling direction  as seen in the arrow associated with the representation of the vehicle in the figure.

Regarding Claim 19, Pazhayampallil et al. does not expressly recite the claimed system of claim 18, wherein the plurality of map features are extracted using a convolution neural network, and include one or more lanes, one or more lane boundaries, one or more traffic signs, and one or more road curbs.
Pazhayampallil et al. does teach the use of a convolution neural network to characterize types of objects and surfaces represented in sensor data (see P[0062]).
Furthermore, Chen et al. (2019/0346844) teaches a neural network that may be configured as a convolutional neural network (CNN) (Chen et al.; see P[0037]), and teaches a neural network processing unit that may classify traffic related objects, and may determine traffic related objects and type/characteristic of a road side object, such as a “traffic light, traffic light status, road sign, type of road sign” (Chen et al.; see P[0071], also P[0069]).
.



Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pazhayampallil et al. (2019/0137287) in view of Chen et al. (2019/0346844) further in view of Zeng et al. (2020/0159225), further in view of Wu et al. (2020/0109959).

Regarding Claim 4, Pazhayampallil et al. does not expressly recite the claimed method of claim 2, wherein extracting the plurality of map features from the map includes:
forming a plurality of layers, each layer corresponding to one of the map features extracted from the map;
converting the plurality of layers into a red, green, and blue (RGB) representation; and
extracting the plurality of features from the RGB representation .
Pazhayampallil et al. does teach the use of a convolution neural network to characterize types of objects and surfaces represented in sensor data (see P[0062]).
Furthermore, Zeng et al. (2020/0159225) teaches a motion planner for autonomous vehicles, where high-definition map data may contain information about the semantics of a scene such as information about the semantics of a scene, such as the location of a lane, the lane boundary shape, and the location of signs (Zeng et al.; see P[0032] and the corresponding equivalent subject matter in section 3.1, “Input Representation” of the 62/768,847 document). While Zeng et al. does not recite “a plurality of layers, each layer corresponding one of the map features extracted from the map”, a “layer” is simply a term for a data structure, therefore, it is clear that because the HD map of Zeng et al. contains different types of information such as lane boundary shape and the location of signs, there is an equivalent data structure to the claimed “layer” for each type of information of the HD map.
Furthermore, the map data may be rasterized to form an M-channel tensor, where each channel represents a different map element (Zeng et al.; see P[0032] and the corresponding equivalent subject matter in section 3.1, “Input Representation” of the 62/768,847 document),
where LiDAR data and the HD map are provided as inputs to a convolutional neural network to calculate a trajectory, as seen in “The one or more map features 306 
Therefore, Zeng et al. renders obvious converting data “layers” or structures into a “representation” such as by the rasterization process, and teaches the equivalent of the “extracting” of features from the result of the conversion using a convolution neural network as seen in the citations above, therefore, the only limitation not rendered obvious by Zeng et al. is the claimed use of “RGB” data.
However, for an M-channel tensor resulting from a rasterization process to be configured to contain color channels to represent different map elements would be obvious to a person having ordinary skill in the art, as RGB color in terms of data is simply machine code used to indicate a color for a display.
Also, Wu et al. (2020/0109959) teaches route planning based on deep a convolutional neural network, where a model that may be a convolutional neural network may receive as an input M+3 channels, “wherein M is the number of the types of road characteristic information and 3 corresponds to the number of RGB channels” 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pazhayampallil et al. with the teachings of Wu et al., and wherein extracting the plurality of map features from the map includes forming a plurality of layers, each layer corresponding to one of the map features extracted from the map, converting the plurality of layers into a red, green, and blue (RGB) representation, and extracting the plurality of features from the RGB representation, as rendered obvious by Zeng et al. and Wu et al., in order to provide for “improving the ability of computing devices to plan motion paths for autonomous vehicles” (Zeng et al.; see P[0002]) and, for a self-driving vehicle (SDV, to “focus on critical objects that can interact with the SDV and influence its motion”, and produce “intermediate interpretable representations in the form of vehicle detections and motion forecasting into the future” (Zeng et al. 62/768,847; see section 2, “Holistic Models”) and in order to “capture the multi-modality in possible SDV trajectories” and “the uncertainty”, and in order to generate “safer planning compared with baselines, and provides interpretable cost volume which shows multi-modality, object avoidance and traffic rule understanding” (Zeng et al. 62/768,847; see the first paragraph of the document), and in order to “determine an optimized route” (Wu et al.; see P[0040]).

Regarding Claim 12, Pazhayampallil et al. does not expressly recite the claimed machine-readable medium of claim 10, wherein extracting the plurality of map features from the map comprises:
forming a plurality of layers, each layer corresponding to one of the map features extracted from the map;
converting the plurality of layers into a red, green, and blue (RGB) representation; and
extracting the plurality of features from the RGB representation using one or more convolution layers of the convolution neural network.
Pazhayampallil et al. does teach the use of a convolution neural network to characterize types of objects and surfaces represented in sensor data (see P[0062]).
Furthermore, Zeng et al. (2020/0159225) teaches a motion planner for autonomous vehicles, where high-definition map data may contain information about the semantics of a scene such as information about the semantics of a scene, such as the location of a lane, the lane boundary shape, and the location of signs (Zeng et al.; see P[0032] and the corresponding equivalent subject matter in section 3.1, “Input Representation” of the 62/768,847 document). While Zeng et al. does not recite “a plurality of layers, each layer corresponding one of the map features extracted from the map”, a “layer” is simply a term for a data structure, therefore, it is clear that because the HD map of Zeng et al. contains different types of information such as lane boundary shape and the location of signs, there is an equivalent data structure to the claimed “layer” for each type of information of the HD map.

where LiDAR data and the HD map are provided as inputs to a convolutional neural network to calculate a trajectory, as seen in “The one or more map features 306 and the one or more LIDAR features 308 can be provided as a feature map to a convolutional neural network 214” see P[0080] and “One or more potential trajectories can be scored and/or optimized using the learned cost volume”, see P[0083], where at least the section “Our model employs a convolutional network backbone to compute this cost volume” of section “3.1 Deep Structured Planning” and “Given the input LiDAR sweeps and the HD map, we can compute the corresponding cost volume c by feedforward convolutional operations as describe above. The final trajectory can then be computed by minimizing Eq. (1)” of section “3.2 Efficient Inference” of the 62/768,847 document are clearly directed to the same subject matter of calculating a trajectory using LiDAR data and an HD map provided as inputs to a convolutional neural network.
Therefore, Zeng et al. renders obvious converting data “layers” or structures into a “representation” such as by the rasterization process, and teaches the equivalent of the “extracting” of features from the result of the conversion using a convolution neural network as seen in the citations above, therefore, the only limitation not rendered obvious by Zeng et al. is the claimed use of “RGB” data.
However, for an M-channel tensor resulting from a rasterization process to be configured to contain color channels to represent different map elements would be 
Also, Wu et al. (2020/0109959) teaches route planning based on deep a convolutional neural network, where a model that may be a convolutional neural network may receive as an input M+3 channels, “wherein M is the number of the types of road characteristic information and 3 corresponds to the number of RGB channels” (Wu et al.; see P[0085]-P[0086]), and where a value of a pixel may relate to M+3 tensors corresponding to the pixel, and “More particularly, the value of the pixel may be a weighted sum of the M+3 tensors. In some embodiments, the RGB channels may determine the objects (e.g., roads, buildings, rivers, etc.) in the road map” (Wu et al.; see P[0088], also see P[0087]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pazhayampallil et al. with the teachings of Wu et al., and wherein extracting the plurality of map features from the map comprises forming a plurality of layers, each layer corresponding to one of the map features extracted from the map, converting the plurality of layers into a red, green, and blue (RGB) representation, and extracting the plurality of features from the RGB representation using one or more convolution layers of the convolution neural network, as rendered obvious by Zeng et al. and Wu et al., in order to provide for “improving the ability of computing devices to plan motion paths for autonomous vehicles” (Zeng et al.; see P[0002]) and, for a self-driving vehicle (SDV, to “focus on critical objects that can interact with the SDV and influence its motion”, and produce “intermediate interpretable representations in the form of vehicle detections 

Regarding Claim 20, Pazhayampallil et al. does not expressly recite the claimed system of claim 18, wherein extracting the plurality of map features from the map comprises:
forming a plurality of layers, each layer corresponding to one of the map features extracted from the map;
converting the plurality of layers into a red, green, and blue 
extracting the plurality of features from the RGB representation using one or more convolution layers of the convolution neural network.
Pazhayampallil et al. does teach the use of a convolution neural network to characterize types of objects and surfaces represented in sensor data (see P[0062]).
Furthermore, Zeng et al. (2020/0159225) teaches a motion planner for autonomous vehicles, where high-definition map data may contain information about the semantics of a scene such as information about the semantics of a scene, such as the location of a lane, the lane boundary shape, and the location of signs (Zeng et al.; see P[0032] and the corresponding equivalent subject matter in section 3.1, “Input  “a plurality of layers, each layer corresponding one of the map features extracted from the map”, a “layer” is simply a term for a data structure, therefore, it is clear that because the HD map of Zeng et al. contains different types of information such as lane boundary shape and the location of signs, there is an equivalent data structure to the claimed “layer” for each type of information of the HD map.
Furthermore, the map data may be rasterized to form an M-channel tensor, where each channel represents a different map element (Zeng et al.; see P[0032] and the corresponding equivalent subject matter in section 3.1, “Input Representation” of the 62/768,847 document),
where LiDAR data and the HD map are provided as inputs to a convolutional neural network to calculate a trajectory, as seen in “The one or more map features 306 and the one or more LIDAR features 308 can be provided as a feature map to a convolutional neural network 214” see P[0080] and “One or more potential trajectories can be scored and/or optimized using the learned cost volume”, see P[0083], where at least the section “Our model employs a convolutional network backbone to compute this cost volume” of section “3.1 Deep Structured Planning” and “Given the input LiDAR sweeps and the HD map, we can compute the corresponding cost volume c by feedforward convolutional operations as describe above. The final trajectory can then be computed by minimizing Eq. (1)” of section “3.2 Efficient Inference” of the 62/768,847 document are clearly directed to the same subject matter of calculating a trajectory using LiDAR data and an HD map provided as inputs to a convolutional neural network.
RGB” data.
However, for an M-channel tensor resulting from a rasterization process to be configured to contain color channels to represent different map elements would be obvious to a person having ordinary skill in the art, as RGB color in terms of data is simply machine code used to indicate a color for a display.
Also, Wu et al. (2020/0109959) teaches route planning based on deep a convolutional neural network, where a model that may be a convolutional neural network may receive as an input M+3 channels, “wherein M is the number of the types of road characteristic information and 3 corresponds to the number of RGB channels” (Wu et al.; see P[0085]-P[0086]), and where a value of a pixel may relate to M+3 tensors corresponding to the pixel, and “More particularly, the value of the pixel may be a weighted sum of the M+3 tensors. In some embodiments, the RGB channels may determine the objects (e.g., roads, buildings, rivers, etc.) in the road map” (Wu et al.; see P[0088], also see P[0087]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pazhayampallil et al. with the teachings of Wu et al., and wherein extracting the plurality of map features from the map comprises forming a plurality of layers, each layer corresponding to one of the map features extracted from the map, converting the .



Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pazhayampallil et al. (2019/0137287) in view of Chen et al. (2019/0346844) further in view of Chen et al. (2017/0039436).

Regarding Claim 5, Pazhayampallil et al. does not expressly recite the claimed method of claim 1, wherein the extracted map features are pre-calculated and cached to speed up .
Chen et al. (2017/0039436) (which will also be referred to as Chen et al. ‘436) teaches a system for classifying road data using convolutional neural networks, and teaches the use of data such as a street level color images and other data (Chen et al. ‘436; see P[0019]-P[0022]), where a database that includes data such as road imagery and map data used by the system may be cached (Chen et al. ‘436; see P[0043]-P[0044]), where clearly if the data is existing and capable of being cached, the data is then “pre-calculated”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pazhayampallil et al. with the teachings of Chen et al. ‘436, and wherein the extracted map features are pre-calculated and cached to speed up inference of the convolution neural network, as rendered obvious by Chen et al. ‘436, in order to provide for “identifying road markings such as lanes” (Chen et al. ‘436; see P[0001]), and in order to provide for improving the speed at which the cached data may be accessed and used by any system, as is conventional knowledge in the art with regards to caching techniques.

Regarding Claim 13, Pazhayampallil et al. does not expressly recite the claimed machine-readable medium of claim 9, wherein the extracted map features are pre-calculated and cached to speed up .
However, Chen et al. (2017/0039436) (which will also be referred to as Chen ‘436) teaches a system for classifying road data using convolutional neural networks, pre-calculated”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pazhayampallil et al. with the teachings of Chen et al. ‘436, and wherein the extracted map features are pre-calculated and cached to speed up inference of the convolution neural network, as rendered obvious by Chen et al. ‘436, in order to provide for “identifying road markings such as lanes” (Chen et al. ‘436; see P[0001]), and in order to provide for improving the speed at which the cached data may be accessed and used by any system, as is conventional knowledge in the art with regards to caching techniques.



Claims 6, 8, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pazhayampallil et al. (2019/0137287) in view of Chen et al. (2019/0346844) further in view of Zhou et al. (10,970,518).

Regarding Claim 6, Pazhayampallil et al. does not expressly recite the claimed method of claim 2, wherein the plurality of point cloud features are extracted using a fully connected network, which is to partition a space within the perception area into a plurality of equally spaced voxels, to encode each non-empty voxel with a plurality of point-wise features, and to combine the point-wise features with a locally aggregated feature.
However, Zhou et al. (10,970,518) teaches “a voxel feature learning/detection network may include a fully connected neural network comprising a plurality of voxel feature encoding (VFE) layers. In order to determine a voxel feature for a respective voxel of a point cloud, the fully connected neural network comprising the voxel feature encoding layers may determine one or more point-wise features from a set of points included in a portion of the point cloud corresponding to a voxel. Additionally, the fully connected neural network may determine a locally aggregated feature from the point-wise features, and determine point-wise concatenated features using the determined point-wise features and the locally aggregated feature” (emphasis added) and “combining point-wise features with a locally aggregated feature” (emphasis added) (Zhou et al.; see col.3, particularly lines 9-34, and col.6 particularly lines 47-67), also see FIG. 9 which shows “equally spaced voxels”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pazhayampallil et al. with the teachings of Zhou et al., and wherein the plurality of point cloud features are extracted using a fully connected network, which is to partition a space within the perception area into a plurality of equally spaced voxels, to encode each non-empty voxel with a plurality of point-wise features, and to combine the point-wise features with a locally aggregated feature, as rendered obvious by Zhou et al., in 

Regarding Claim 8, Pazhayampallil et al. does not expressly recite the claimed method of claim 1, wherein the neural networks include a convolution neutral network and a region proposal network, wherein the convolution neural network generates a feature map based on the map features and the point cloud features, and wherein the region proposal network maps the feature map to one or more desired learning targets to generate object detections.
However, Zhou et al. (10,970,518) teaches that an input to a “region proposal network may be a feature map provided by the Convolutional Middle Layers (e.g. a high-dimensional volumetric representation of the point cloud). An example architecture of a region proposal network is illustrated in FIG. 7, according to one example framework for car detection. The region proposal network may have three fully convolutional layers followed by a pooling operation. Upsampling may allow low-resolution feature maps to share the same dimensions, in some embodiments. Finally, in some embodiments all scaled feature maps may be concatenated and mapped to the desired learning targets: (1) a probability score map, and (2) regression map” (emphasis added) (Zhou et al.; see col.12, particularly lines 45-57). The Examiner emphasizes for the record that not only does prior art Zhou et al. teach the claimed limitations, but the claimed limitations repeats in nearly identical language excerpts from Zhou et al., such as the limitation “maps the feature map to one or more desired learning targets” as compared to the citation of Zhou et al. “mapped to the desired learning targets”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pazhayampallil et al. with the teachings of Zhou et al., and wherein the neural networks include a convolution neutral network and a region proposal network, wherein the convolution neural network generates a feature map based on the map features and the point cloud features, and wherein the region proposal network maps the feature map to one or more desired learning targets to generate object detections, as rendered obvious by Zhou et al., in order to provide “improved mean average object detection precision” (Zhou et al.; see col.1, particularly lines 50-67).

Regarding Claim 14, Pazhayampallil et al. does not expressly recite the claimed machine-readable medium of claim 10, wherein the plurality of point cloud features are extracted using a fully connected network, which is to partition a space within the perception area into a plurality of equally spaced voxels, to encode each non-empty voxel with a plurality of point-wise features, and to combine the point-wise features with a locally aggregated feature.
However, Zhou et al. (10,970,518) teaches “a voxel feature learning/detection network may include a fully connected neural network comprising a plurality of voxel feature encoding (VFE) layers. In order to determine a voxel feature for a respective voxel of a point cloud, the fully connected neural network comprising the voxel feature encoding layers may determine one or more point-wise features from a set of points included in a portion of the point cloud corresponding to a voxel. Additionally, the fully connected neural network may determine a locally aggregated feature from the point-wise features, and determine point-wise concatenated features using the determined point-wise features and the locally aggregated feature” (emphasis added) and “combining point-wise features with a locally aggregated feature” (emphasis added) (Zhou et al.; see col.3, particularly lines 9-34, and col.6 particularly lines 47-67), also see FIG. 9 which shows “equally spaced voxels”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pazhayampallil et al. with the teachings of Zhou et al., and wherein the plurality of point cloud features are extracted using a fully connected network, which is to partition a space within the perception area into a plurality of equally spaced voxels, to encode each non-empty voxel with a plurality of point-wise features, and to combine the point-wise features with a locally aggregated feature, as rendered obvious by Zhou et al., in order to provide “improved mean average object detection precision” (Zhou et al.; see col.1, particularly lines 50-67).

Regarding Claim 16, Pazhayampallil et al. does not expressly recite the claimed machine-readable medium of claim 9, wherein the neural networks include a convolution neutral network and a region proposal network, wherein the convolution neural network generates a feature map based on the map features and the point cloud features, and wherein the region proposal network maps the feature map to one or more desired learning targets to generate object detections.
However, Zhou et al. (10,970,518) teaches that an input to a “region proposal network may be a feature map provided by the Convolutional Middle Layers (e.g. a high-dimensional volumetric representation of the point cloud). An example architecture of a region proposal network is illustrated in FIG. 7, according to one example framework for car detection. The region proposal network may have three fully convolutional layers followed by a pooling operation. Upsampling may allow low-resolution feature maps to share the same dimensions, in some embodiments. Finally, in some embodiments all scaled feature maps may be concatenated and mapped to the desired learning targets: (1) a probability score map, and (2) regression map” (emphasis added) (Zhou et al.; see col.12, particularly lines 45-57). The Examiner emphasizes for the record that not only does prior art Zhou et al. teach the claimed limitations, but the claimed limitations repeats in nearly identical language excerpts from Zhou et al., such as the limitation “maps the feature map to one or more desired learning targets” as compared to the citation of Zhou et al. “mapped to the desired learning targets”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pazhayampallil et al. with the teachings of Zhou et al., and wherein the neural networks include a convolution neutral network and a region proposal network, wherein the convolution neural network generates a feature map based on the map features and the point cloud features, and wherein the region proposal network maps the feature map to .



Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pazhayampallil et al. (2019/0137287) in view of Chen et al. (2019/0346844) further in view of Zhou et al. (10,970,518), further in view of Douillard et al. (2018/0364717), further in view of Puttagunta et al. (2017/0270361).

Regarding Claim 7, Pazhayampallil et al. does not expressly recite the claimed method of claim 6, wherein the plurality of point-wise features for each non-empty voxel represent statistical quantities derived from all LiDAR points within that voxel, and include a distance from the center of the voxel to an origin of the point cloud, a maximum height of points within the voxel, and a mean height of LiDAR points within the voxel.
However, Zhou et al. (10,970,518) teaches that a non-empty voxel includes points, each point having associated X, Y and Z coordinates in 3D space, and where a local mean of the points may be computed as the centroid of the voxel, and where a relative offset of each point from a centroid of the voxel may be determined (Zhou et al.; see col.9, particularly lines 57-67 and col.10, particularly lines 1-17). 
Douillard et al. (2018/0364717) teaches associating LIDAR data with a voxel space (Douillard et al.; see P[0045]), where a system can receive data such as LIDAR data and “map, convert, or associate individual data points to a voxel representing a three-dimensional space in an environment” and discarding voxels that do not contain data (Douillard et al.; see P[0045]), and where each voxel may include data such as a “statistical accumulation” of LIDAR data points (Douillard et al.; see P[0029]), and where an average height of points in an individual voxel may be determined (Douillard et al.; see P[0069], also see P[0070]-P[0074]). As would be clear to a person having ordinary skill in the art, a determination of a height of a point, which would clearly be required in order to determine an average height of points as performed by Douillard et al., will result in determining the “maximum height” of that point.
Furthermore, Puttagunta et al. (2017/0270361) teaches systems and methods for providing vehicle cognition, and teaches that, as well-known in the art, a machine vision system may capture geospatial data in three dimensions, and teaches volumetric elements or voxels to analyze regions of interest, where voxel locations may be defined as a coordinate at the center of the voxel (Puttagunta et al.; see P[0042]), and where a localization process may utilize a relative position of the voxels to a voxel grouping origin (Puttagunta et al.; see P[0046]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pazhayampallil et al. with the teachings of Zhou et al., Douillard et al. and Puttagunta et al., and wherein the plurality of point-wise features for each non-empty voxel represent 

Regarding Claim 15, Pazhayampallil et al. does not expressly recite the claimed machine-readable medium of claim 14, wherein the plurality of point-wise features for each non-empty voxel represent statistical quantities derived from all LiDAR points within that voxel, and include a distance from the center of the voxel to an origin of the point cloud, a maximum height of points within the voxel, and a mean height of LiDAR points within the voxel.
However, Zhou et al. (10,970,518) teaches that a non-empty voxel includes points, each point having associated X, Y and Z coordinates in 3D space, and where a local mean of the points may be computed as the centroid of the voxel, and where a relative offset of each point from a centroid of the voxel may be determined (Zhou et al.; see col.9, particularly lines 57-67 and col.10, particularly lines 1-17). 
Additionally, Douillard et al. (2018/0364717) teaches associating LIDAR data with a voxel space (Douillard et al.; see P[0045]), where a system can receive data such as LIDAR data and “map, convert, or associate individual data points to a voxel maximum height” of that point.
Furthermore, Puttagunta et al. (2017/0270361) teaches systems and methods for providing vehicle cognition, and teaches that, as well-known in the art, a machine vision system may capture geospatial data in three dimensions, and teaches volumetric elements or voxels to analyze regions of interest, where voxel locations may be defined as a coordinate at the center of the voxel (Puttagunta et al.; see P[0042]), and where a localization process may utilize a relative position of the voxels to a voxel grouping origin (Puttagunta et al.; see P[0046]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pazhayampallil et al. with the teachings of Zhou et al., Douillard et al. and Puttagunta et al., and wherein the plurality of point-wise features for each non-empty voxel represent statistical quantities derived from all LiDAR points within that voxel, and include a distance from the center of the voxel to an origin of the point cloud, a maximum height of LiDAR points within the voxel, and a mean height of LiDAR points within the voxel, as .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662